                                                                                                                         Page 1 of 6
AO 245B (Rev. 09/11) Judgment in a Criminal Case



                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                          v.                                       Case Number: 2018-cr-176-PP
                                                                   USM Number: 16764-089
Chadwick Grubbs
                                                                   Anderson M. Gansner         Gregory J. Haanstad
                                                                   Defendant’s Attorney        Assistant United States Attorney



        THE DEFENDANT pled guilty to Counts Four, Five and Six of the indictment. The court adjudicates him
guilty of these offenses:

              Title & Section                                   Nature of Offense                Date Concluded Count(s)
 18 U.S.C. §844(e)                                   Threatening Arson by Means of Mail               5/16/2018              4

 18 U.S.C. §876(c)                                   Mailing Threatening Communications                5/7/2018              5

 18 U.S.C. §876(c)                                   Mailing Threatening Communications               5/15/2018              6


       The court sentences the defendant as provided in this judgment. The court imposes the sentence under
the Sentencing Reform Act of 1984.

          The court DISMISSES the remaining counts of the indictment on the motion of the United States.

        The court ORDERS that the defendant must notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the Court and
the United States Attorney of material changes in economic circumstances.


                                                                       Date Sentence Imposed: February 28, 2019



                                                                       Hon. Pamela Pepper
                                                                       Judge, United States District Court

                                                                       Date Judgment Entered: March 7, 2019




                         Case 2:18-cr-00176-PP Filed 03/07/19 Page 1 of 6 Document 32
                                                                                                            Page 2 of 6
AO 245B (Rev. 09/11) Judgment in a Criminal Case

DEFENDANT: Chadwick Grubbs
CASE NUMBER: 2018-cr-176-PP
                                                   IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a term of thirty-six (36) months on Count Four; thirty-six months on Count Five, to
run concurrently with the thirty-six (36) months imposed on Count Four; thirty-six
(36) months on Count Six, to run concurrently with the thirty-six (36) months imposed
on Counts Four and Five, for a total sentence of thirty-six (36) months. The thirty-six
(36)-month federal sentence shall to run consecutively to any sentence imposed in
Winnebago County Circuit Court Case No. 18CF000392 and Racine County Circuit
Court Case No. 16CF000298.

☒         The court makes the following recommendations to the Bureau of Prisons:
          The defendant be placed in a facility as close to the Southern District of
          California as possible.

☒         The defendant is remanded to the custody of the United States Marshal.

☐         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons
          as notified by the Probation or Pretrial Services Office.


                                                      RETURN

          I have executed this judgment as follows:

        Defendant delivered on _____________________ to _________________________________________
with a certified copy of this judgment.


                                                              United States Marshal


                                                              By: Deputy United States Marshal




                         Case 2:18-cr-00176-PP Filed 03/07/19 Page 2 of 6 Document 32
                                                                                                                                Page 3 of 6
AO 245B (Rev. 09/11) Judgment in a Criminal Case

DEFENDANT: Chadwick Grubbs
CASE NUMBER: 2018-cr-176-PP

                                                   SUPERVISED RELEASE
          Upon release from imprisonment, the defendant shall be on supervised release for a term of three (3) years on
Count Four; three (3) years on Count Five, to run concurrently with the three (3) years
imposed on Count Four; three (3) years on Count Six, to run concurrently with the
three (3) years imposed on Counts Four and Five, for a total of three (3) years of federal
supervised release.
         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons and shall report to the probation officer in a manner and frequency as reasonably directed by
the Court or probation officer. The defendant shall not commit another federal, state or local crime. The defendant shall not unlawfully
possess a controlled substance and shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

☐         The above drug testing condition is suspended based on the court's determination that the defendant poses a low risk of future
          substance abuse.
☒         The defendant shall not own, possess, or have under the defendant’s control a firearm, ammunition, destructive device, or
          dangerous weapon.
☐         The defendant shall cooperate in the collection of DNA as directed by the probation officer.
☐         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,
          et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
          she resides, works, is a student, or was convicted of a qualifying offense.
☐         The defendant shall participate in an approved program for domestic violence.

        If this judgment imposes a fine or a restitution obligation, it is a condition of supervised release that the defendant pay in
accordance with the Schedule of Payments sheet of this judgment.


         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                                   CONDITIONS OF SUPERVISION

1.        The defendant shall report to the probation officer in a manner and frequency directed
          by the court or probation officer;
2.        the defendant shall not knowingly leave the judicial district without permission of the
          court or his probation officer;
3.        the defendant shall answer truthfully all inquiries by the probation officer subject to
          his Fifth Amendment right against self-incrimination and follow the instructions of the
          probation officer;
4.        the defendant shall either participate in job training as directed by his supervising
          officer, attend school (verified by his supervising officer), or maintain a full-time job.
          Whether the defendant is working, training, going to school, or some combination of
          the three, the defendant shall participate in that activity/those activities for at least
          thirty (30) hours per week;
5.        the defendant shall notify the probation officer at least ten days prior to any change in
          employment (changing from one job to another, obtaining a new job, or losing a job);
          When such notification is not possible, the defendant shall notify the probation officer
          within 72 hours of the change;


                         Case 2:18-cr-00176-PP Filed 03/07/19 Page 3 of 6 Document 32
                                                                                       Page 4 of 6
6.    the defendant shall not reside at any address which has not been approved by the
      defendant’s supervising officer;
7.    the defendant shall notify the probation officer at least ten days prior to any change in
      residence (moving from one address to another); When such notification is not possible,
      the defendant shall notify the probation officer within 72 hours of the change;
8.    the defendant shall not knowingly associate with (socialize with, travel with, reside with
      or communicate with) any people whom he knows to be engaged in, discussing or
      planning criminal activity;
9.    the defendant shall permit a probation officer to visit him at reasonable times at home
      or elsewhere, and shall permit the probation officer to confiscate any items that violate
      the conditions of his supervised release that the officer observes in plain view;
10.   the defendant shall notify the probation officer within seventy-two hours of being
      arrested or questioned by a law enforcement officer;
11.   the defendant shall not enter into any agreement to act as an informant or agent of a
      law enforcement agency without the permission of the court;
12.   the defendant shall participate in a program of testing, to include not more than six
      urinalysis tests per month and residential or outpatient treatment for drug and alcohol
      abuse, as approved by his probation officer, until such time as he is released from such
      program. The defendant shall pay the cost of this program under the guidance of his
      supervising probation officer. The defendant shall refrain from the use of all alcoholic
      beverages throughout the supervised release term;
13.   the defendant shall participate in a cognitive intervention program, if available and
      under the guidance and supervision of his supervising probation officer;
14.   the defendant shall participate in a mental health treatment program and shall take
      any and all prescribed medications as directed by the treatment provider and
      participate in any psychological/psychiatric evaluation(s) and counseling as approved
      by his supervising probation officer. The defendant shall pay the cost of such treatment
      under the guidance and supervision of his supervising probation officer.




               Case 2:18-cr-00176-PP Filed 03/07/19 Page 4 of 6 Document 32
                                                                                                                     Page 5 of 6

AO 245B (Rev. 09/11) Judgment in a Criminal Case

DEFENDANT: Chadwick Grubbs
CASE NUMBER: 2018-cr-176-PP

                                          CRIMINAL MONETARY PENALTIES
          The defendant must pay the total criminal monetary penalties under the Schedule of Payments on the attached page.

         Total Special Assessment                          Total Fine                            Total Restitution
                 $300.00                                   $Waived                                    $None

          The defendant must make restitution (including community restitution) to the following payees in the amount listed
below.

                                   PAYEE                                                   AMOUNT




                                                      TOTAL:

       If a defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However,
pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

☐         The determination of restitution is deferred until _____. An Amended Judgment in a Criminal Case (AO 245C)
          will be entered after such determination.
☐         Restitution amount ordered pursuant to plea agreement: $_____.
☐         The defendant must pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is
          paid in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the
          payment options on the Schedule of Payments may be subject to penalties for delinquency and default, pursuant to
          18 U.S.C. § 3612(g).
☐         The court determined that the defendant does not have the ability to pay interest, and it is ordered that the interest
          requirement is waived for the ☐ fine ☐ restitution.

**      Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United
States Code, for offenses committed on or after September 13, 1994 but before April 23, 1996.




                         Case 2:18-cr-00176-PP Filed 03/07/19 Page 5 of 6 Document 32
                                                                                                                   Page 6 of 6
AO 245B (Rev. 09/11) Judgment in a Criminal Case

DEFENDANT: Chadwick Grubbs
CASE NUMBER: 2018-cr-176-PP

                                                   SCHEDULE OF PAYMENTS
          Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

          The defendant’s obligation to pay the $300 special assessment begins immediately.

          The defendant must participate in the Inmate Financial Responsibility Program.

          While the defendant is in custody, he must make payments toward the special
          assessment obligation as required by the Inmate Financial Responsibility Program.

          After his release from custody, the defendant must make payments toward the
          remaining balance of the special assessment obligation of no less than $25 per month,
          until paid in full, to start thirty days after he is released from custody.

          The defendant must make all criminal monetary penalty payments, except those
          payments made through the Bureau of Prisons’ Inmate Financial Responsibility
          Program, to the clerk of court.

          The defendant shall receive credit for all payments previously made toward any
          criminal monetary penalties imposed.

          Payments shall be applied in the following order: (1) special assessment, then (2) costs,
          including cost of prosecution and court costs.




                         Case 2:18-cr-00176-PP Filed 03/07/19 Page 6 of 6 Document 32
